DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-6, 11, 14-16, and 19 are rejected under 35 U.S.C. 102)a)(1) as being anticipated by Ahmed, US 2020/0035837 (listed in IDS filed on 04/08/2021 and corresponding to US 11,282,563).
In r e Claim 1, Ahmed discloses a semiconductor device comprising: a gate electrode 608 on a substrate 602 (Fig. 6): a channel 606 on the substrate 602, the channel 606 surrounding sidewalls of the gate electrode 608: and source/drain electrodes (marked as 654 in Fig. 6  and marked as 710 in Figs. 7) on the substrate 602 at opposite sides of the gate electrode 608 in a first direction D1 (Fig. A)  parallel to an upper surface of the substrate 602, wherein a thickness of the channel 606 from the gate electrode 608 to the source/drain electrodes (654 in Fig. 6  and 710 in Figs. 7) in a horizontal direction (corresponding to D1) is not constant but varies in a vertical direction D3, the horizontal direction D1 being parallel to the upper surface of the substrate 602 and the vertical direction D3 being perpendicular to the upper surface of the substrate 602 (Figs. 5-7, A and B; [0065-0087]).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Fig. A. Ahmed’s Fig. 6 annotated to show the details cited

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Fig. B. Ahmed’s Fig. 7H annotated to show the details cited
In re Claim 5, Ahmed discloses the semiconductor device of claim 1. wherein the channel 606 includes an oxide semiconductor ([0008]; [0028], [0032]).
In re Claim 6, Ahmed disclose the semiconductor device of claim 5, wherein the channel 606 includes barium tin oxide (BaSnO3), zinc oxide (ZnO), laminated lanthanum aluminate/strontium titanate (LaAl0/SrTiOC), gallium oxide (GaO3), tin oxide (SnO), indium oxide (In2O3), indium Gallium zine oxide (IGZO), indium zinc tin oxide (IZTO), indium tin oxide (ITO). indium tungsten tin oxide (IWZO), and/or indium zinc oxide (IZO) ([0008]; [0028], [0032]).
In re Claim 11, Ahmed discloses the semiconductor device of claim 1. further comprising: a first contact plug 658 on the gate electrode 608 (Fig. 6);  and a second contact plug (a top portion of a right 654, marked as 2CP in Fig. A) and a third contact plug 2CP (a top portion of a left 654, marked as 3CP in Fig. A) on the source/drain electrodes 654, respectively, wherein a contact plug distance CPD between the first contact plug 658 and each of the second 2CP and third contact 23P plugs is greater than a minimum distance between the gate electrode 608 and each of the source/drain electrodes 654 (Fig. A).
In re Claim 14, Ahmed discloses a semiconductor device comprising: a gate electrode 608 on a substrate 602 (Fig. 6); a channel 608 on the substrate 602, the channel 608 surrounding sidewalls of the gate electrode 608, and source/drain electrodes (marked as 654 in Fig. 6  and marked as 710 in Figs. 7) on the substrate 602 at opposite sides of the gate electrode 608 in a first direction D1 parallel to an upper surface of the substrate 602, wherein a distance in the first direction D1 between the gate electrode 608 and each of the source/drain electrodes (654, 710) is not constant but varies in vertical direction D3 perpendicular to the upper surface of the substrate 502 (Figs. 5-7, A and B; [0065-0087]).
In re Claim 15, Ahmed discloses the semiconductor device of claim 14, wherein each of the source/dram electrodes 710 includes: a vertical portion VP (Fig. B)extending in the vertical direction D3; and a horizontal portion HP extending from the vertical portion VP  in a horizontal direction D1 parallel to the upper surface of the substrate 602, and wherein a distance in the first direction D1 between the gate electrode 608 and the vertical portion VP of each of the source/drain electrodes 710 is greater than a distance m the first direction D1 between the gate electrode 608 and the horizontal portion HP of each of the source/drain electrodes 710 (Figs. A and B).
In re Claim 16, Ahmed discloses the semiconductor device of claim 15, wherein the horizontal portion HP of each of the source/drain electrodes 710 is one of a plurality of horizontal portions (HP1; HP2; HP3; HP4) spaced apart from each other in the vertical direction D3, and wherein the distance in the first direction D1 between the gate electrode 608 and each of the source drain electrodes 710 increases and decreases periodically (Fig. B).
In re Claim 19, Ahmed discloses the semiconductor device of claim 14, further comprising: a first contact plug 658 on the gate electrode 608; and second 2CP (Fig. A) and third contact 2CP plugs on the source/drain electrodes 654, respectively, wherein a distance CPD in the first direction D1 between the first contact plug 658 and each of the second 2CP and third contact  2CP plugs is greater than a minimum distance in the first direction D1 between the gate electrode 608 and each of the source/drain electrodes 654 (Fig. A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, and 7  are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed as applied to claim 1 above.
In re Claim 2, Ahmed discloses all limitations of claim 2, including that each of the source/drain electrodes 710 (Fig. 7H and B) includes: a vertical portion VP (Fig. B) extending in the vertical direction D3 and a horizontal portion HP extending from the vertical portion VP in the horizontal direction D1 (Fig. B), except for that a thickness of a first portion of the channel 606 facing the horizontal portion HP of each of the source/drain electrodes 707 in the first direction D1 is greater than a thickness of a second portion of the channel 606 facing the vertical portion VP of each of the source/drain electrodes 710 in the first direction D1 (Fig. B).
The only difference between the Applicant’s Claim 2 and Ahmed’s reference is in the specified ratio of thicknesses the first and second portions of the channel.
It is known in the art that the thickness is a result effective variable – because mass depends on it. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the thickness of a first portion of the channel 606 facing the horizontal portion of each of the source/drain electrodes in the first direction greater than the thickness of a second portion of the channel facing the vertical portion of each of the source/drain electrodes in the first direction, since such a modification would have involved a mere change in the size of a component.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP2144.04.IV.A).
In re Claim 3, Ahmed discloses the  semiconductor device of claim 2, wherein the horizontal portion HP (Fig. B) of each of the source drain electrodes 710 is one of a plurality of horizontal portions (HP1; HP2; HP3; HP4) spaced apart from each other in the vertical direction D3, and wherein the channel 606 includes a plurality of first portions 1P and a plurality of second portions 2P alternately stacked in the vertical direction D3.
In re Claim 4, Ahmed discloses the semiconductor device of claim 3, further comprising an insulation layer 614 between the vertical portion VP of each of the source/drain electrodes 707 and the plurality of second portions 2P of the channel 606 (Fig. B).
In re Claim 7, Ahmed discloses all limitations of claim 7 except for that the channel 606 includes amorphous silicon, polysilicon, single crystalline silicon, or silicon-germanium.
The difference between the Applicant’s claim 7 and Ahmed’s reference is in the specified material of the channel 606.
Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified materials for the channel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07).

Claims 17- 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed as applied to claim 1 above.
In re Claim 17, Ahmed discloses all limitations of claim 17, including that the channel 606 includes a plurality of first portions 1P (Fig. B) and a plurality of second portions 2P alternately stacked in the vertical direction D3, each of the plurality of first portions 1P having a thickness in the horizontal direction D1 and each of the plurality of second portions 2P having a thickness in the horizontal direction D1, except for that each of the plurality of first portions 1P having a relatively large thickness in the horizontal direction D1 and each of the plurality of second portions 2P having a relatively small thickness in the horizontal direction D1. 
The only difference between the Applicant’s Claim 17 and Ahmed’s reference is in specified ratio of the thicknesses.
It is known in the art that thickness is a result effective variable – because mass depends on it. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use each of the plurality of first portions 1P having a relatively large thickness in the horizontal direction D1 and each of the plurality of second portions 2P having a relatively small thickness in the horizontal direction D1, since such a modification would have involved a mere change in the size of a component.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP2144.04.IV.A).
In re Claim 18, Ahmed discloses the semiconductor device of claim 14, further comprising: a first contact plug 658 on the gate electrode 608 (Fig. 6); and second (a top portion of a right 654, marked as 2CP in Fig. A) and third contact plugs 2CP (a top portion of a left 654, marked as 3CP in Fig. A) on the source/drain electrodes 654, respectively, wherein a distance CPD in the first direction D1 between the first contact plug 658 and each of the second 2CP and third 3CP contact plugs is greater than a minimum distance in the first direction D1 between the gate electrode 608 and each of the source/drain electrodes 654 (Fig. A).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed as applied to claim 1 above, and further in view of Chen et al., US 2020/0127116 (corresponding to US 10,707,322).
In re Claim 8, Ahmed discloses all limitations of claim 8 except for that a barrier pattern that covers sidewalls of each of the source/drain electrodes (654, 710), wherein the channel 606 contacts the barrier pattern.
Chen teaches a semiconductor device comprising a barrier pattern 118 (Fig. 4E) that covers sidewalls of each of the source/drain electrodes 120, wherein the channel 110 contacts the barrier pattern 118 (Figs. 1-4; [0008 – 0068]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Ahmed and Chen, and to use the specified barrier pattern to repaid the lattice defects on the sidewalls as taught by Chen ([0054]).

Allowable Subject Matter
Claims 9-10 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reason for indicating allowable subject matter:
In re Claim 9: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 9 as: “the gate electrode is one of a plurality of gate electrodes spaced apart from each other in a second direction between the source/drain electrodes”, in combination with limitations of Claim 1  which it depends.
In re Claim 12: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 12 as: “the first contact plug is one of a plurality of first contact plugs spaced apart from each other in the first direction on the gate electrode, wherein the second contact plug is one of a plurality of second contact plugs spaced apart from each other in a second direction on a first one of the source/drain electrodes, and the third contact plug is one of a plurality of third contact plugs spaced apart from each other in the second direction on a second one of the source/drain electrodes, the contact plug distance is between an outermost one of the plurality of first contact plugs and each of the second and third contact plugs”, in combination with limitations of Claims 1 and 11 on which it depends.
Claim 20 is allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 20, prior-art fails to disclose a semiconductor device comprising “first to third wirings contacting upper surfaces of the first to third contact plugs, respectively.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893